Citation Nr: 0411004	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-19 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, 
which denied the appellant's application to reopen a claim for 
service connection for cause of death.  

The Board notes that the claimant requested a Board hearing that 
was scheduled to take place in March 2004.  She failed to appear 
at the hearing or give any reason for her failure to appear.  
Pursuant to 38 C.F.R. § 20.702(d) (2003), the claimant's case was 
processed as though the request for hearing had been withdrawn. 

The decision below reopens the appellant's claim.  This appeal, 
the reopened claim for service connection for the cause of the 
veteran's death, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part. 
   

FINDINGS OF FACT

1.  The appellant did not submit a notice of disagreement within 
one year of notification of a February 1995 RO rating decision 
denying service connection for cause of death.       

2.  Since the February 1995 unappealed RO denial of the claim for 
service connection for cause of death, the evidence received 
consists of a NAVPERS-601 form; an Abstract of Occupation Period 
Pacific Operations of the USS YMS 345 from September 1945 to May 
1946; a correspondence from the Defense Threat Reduction Agency 
received in June 2002; and correspondences from the appellant.  

3.  Some of the additional evidence is relevant and, by itself or 
in connection with evidence previously assembled, is significant 
enough that it must be considered in order to fairly decide the 
claim.   


CONCLUSIONS OF LAW

1.  The February 1995 RO decision that denied a claim for service 
connection for cause of death is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  Evidence submitted since the February 1995 RO decision denying 
service connection for cause of death, which was the last final 
denial with respect to this issue, is new and material; 
accordingly, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of facts 
pertinent to her claim.  There has been a significant change in 
the law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant the appellant's application to reopen her claim 
for service connection for the cause of the veteran's death.  
Therefore, no further development is needed with respect to this 
aspect of the claim.  The Board is requesting additional 
development in the remand appended to this decision.

New and Material Evidence Received

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes final 
and is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the RO is 
to issue a Statement of the Case.  38 C.F.R. § 19.26.  A 
Substantive Appeal must be filed within 60 days from the date that 
the agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  38 
C.F.R. § 20.302(b).  Otherwise, the determination becomes final 
and is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.
 
In the case at hand, the appellant failed to file a notice of 
disagreement within one year of a February 1995 RO decision 
denying service connection for cause of death.  Thus, the decision 
became final.
 
Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must reopen 
a previously and finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) (West 2002) and Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156 
were changed for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2003).  However, the appellant's application to reopen her claim 
was filed before August 29, 2001 (it was received in January 
2001); consequently, 38 C.F.R. § 3.156(a) (2001) provides as 
follows:   
 
New and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the claim.   

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional evidence 
must be more than merely cumulative.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  For the purposes of establishing whether 
new and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992). 
 
If new and material evidence has been received with respect to a 
claim that has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.
 
Background

In October 1993, the RO received the appellant's original claim 
for service connection for cause of death.  The claimant alleged 
that her late husband's death was caused by radiation exposure 
that he incurred during "Operation Crossroads."    In February 
1995, the RO denied the claim.  The evidence of record at that 
time included service medical records that showed no evidence of 
small cell cancer or any respiratory problems; terminal hospital 
records from Tripler Army Medical Center dated September 1988; and 
the veteran's death certificate.  The RO denied the claim on the 
ground that there was no evidence that the veteran was exposed to 
radiation or that he was with "Operation Crossroads."  The RO also 
noted that there was no evidence that the cause of death was 
related to military service.  Instead, the RO noted that the 
veteran smoked 2-3 packs of cigarettes per day for 45 years, and 
that there is a strong dose-related statistical association 
existing between cigarette smoking and undifferentiated small 
(oat) cell bronchogenic carcinomas.   

In January 2001, the appellant sought to reopen the claim.  She 
submitted a NAVPERS-601 form that revealed the veteran's 
participation in minesweeping operations in Fukuoka and Kobe, 
Japan; an Abstract of Occupation Period Pacific Operations of the 
USS YMS 345 from September 1945 to May 1946; and a correspondence 
from the Defense Threat Reduction Agency.  

In July 2002, the RO denied the veteran's application to reopen 
the claim on the ground that the claimant failed to submit new and 
material evidence.  The RO noted that the Abstract of Service and 
Medical History were part of the veteran's service medical records 
that were previously considered.  

Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted or aggravated in 
active military service. 38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war and 
a malignant tumor becomes manifest to a degree of 10 percent 
within one year from the date of separation from service, such 
disease shall be considered to have been incurred or aggravated by 
such service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 
3.309(a).

Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for conditions claimed to be due to exposure to 
ionizing radiation in service can be established in any of three 
different ways, which have been outlined by the Court.  See Davis 
v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. 
App. 67, 71 (1997).

First, there are diseases that are presumptively service connected 
in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition at 
issue is a radiogenic disease.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized by VA 
as being etiologically related to exposure to ionizing radiation, 
but must also determine whether the disability was otherwise the 
result of active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not in 
and of itself preclude a claimant from establishing service 
connection by way of proof of actual direct causation.

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i). The term "radiation-
risk activity" means onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan during the period beginning on August 
6, 1945, and ending on July 1, 1946; or internment as a prisoner 
of war of Japan during World War II resulting in an opportunity 
for exposure to radiation comparable to those occupying Hiroshima 
or Nagasaki; or certain service on the grounds of a gaseous 
diffusion plant in Paducah Kentucky, Portsmouth, Ohio, or at area 
K25 at Oak Ridge Tennessee; or certain service on Amchitka Island, 
Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 
3.309(d)(3)(ii).

Diseases presumptively service connected for radiation-exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, cancer of 
the pharynx, cancer of the esophagus, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, multiple 
myeloma, lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer (except if 
cirrhosis or hepatitis B is indicated), cancer of the salivary 
glands, cancer of the urinary tract; bronchiolo-alveolar 
carcinoma; cancer of the bone; cancer of the brain; cancer of the 
colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 
1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that 
may be induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; 
(iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon 
cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) 
Parathyroid adenoma; (xx) Tumors of the brain and central nervous 
system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than 
Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2). Section 3.311(b)(5) requires that 
breast cancer or skin cancer become manifest 5 years or more after 
exposure.  38 C.F.R. § 3.311(b)(5).

Section 3.311(a) calls for the development of a radiation dose 
assessment where it is established that a radiogenic disease first 
became manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation in 
service.  Dose data will be requested from the Department of 
Defense in claims based upon participation in atmospheric nuclear 
testing and in claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).

To establish service connection for the cause of the veteran's 
death, the evidence must show that the disability that was 
incurred in or aggravated by service either caused or contributed 
substantially or materially to the cause of death. 38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312.  For a service connected 
disability to be the cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  For a service connected disability to 
constitute a contributory cause, it is not sufficient to show that 
it casually shared in producing death, but it must be shown that 
there was a causal connection.  Id.

Analysis

Since the February 1995 unappealed RO denial of the claim for 
service connection for cause of death, the evidence received 
includes a NAVPERS-601 form documenting the veteran's 
participation in minesweeping operations in Japan; an Abstract of 
Occupation Period Pacific Operations of the USS YMS 345 from 
September 1945 to May 1946; and a correspondence from the Defense 
Threat Reduction Agency.  The February 1995 RO decision denied 
service connection for cause of death on the basis that there was 
no evidence that the cause of the veteran's death was linked to 
service.  Since that time, the RO has learned that the veteran was 
engaged in minesweeping operations in Japan in the months 
following the atomic bombings in Hiroshima and Nagasaki.  The 
Board finds that this information is new and material evidence.  
The additional evidence in question was not previously submitted 
to agency decisionmakers, it bears directly and substantially upon 
the specific matter under consideration, it is neither cumulative 
nor redundant, and it is significant enough that it must be 
considered in order to fairly decide the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
underlying purpose of the standard is not to require the claimant 
to demonstrate that the new evidence would probably change the 
outcome of the claim; rather it emphasizes the importance of a 
complete record for evaluation of the claimant's claim.  Id.  
Accordingly, the evidence is new and material and the claim for 
service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001). 


ORDER

The application to reopen the claim for service connection for 
cause of death is granted; the appeal is granted to this extent 
only.


                                                             
REMAND

Having determined that the appellant's claim of entitlement to 
service connection for the cause of the veteran's death has been 
reopened, the claim must be considered by the RO on a de novo 
basis.  The Board notes that proper adjudication of this claim 
requires additional evidentiary development, as provided below.

The RO should ensure compliance with the duty to notify and assist 
provisions of the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106- 475, 114 Stat. 2096 (2000) (VCAA), to include notifying 
the appellant of the evidence needed to substantiate her claim and 
the avenues through which she might obtain such evidence, and of 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  See 38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED for the following action:

1.  The RO must assure compliance with the requirements of the 
VCAA. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326 (2003).  The RO should review the 
record and send an appropriate letter to the appellant to ensure 
compliance with all notice and assistance requirements set forth 
in the VCAA, to include 38 U.S.C. § 5103(b). The RO's attention is 
directed to Quartuccio v. Principi, supra, pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), which requires that the 
Secretary identify for the appellant which evidence the VA will 
obtain and which evidence the veteran is expected to present.  The 
RO should provide the appellant written notification specific to 
her claim for service connection for the cause of the veteran's 
death of the impact of the notification requirements on the claim.  
The appellant should further be requested to submit all evidence 
in her possession that pertains to her claim.

2.  Thereafter, the RO should review the claims file and ensure 
that no other notification or development action, in addition to 
that directed above, is required.  If further action is required, 
the RO should undertake it before further adjudication of the 
claim.

3.  The RO should readjudicate the issue of entitlement to service 
connection for the cause of the veteran's death with consideration 
of any evidence added to the record since the Statement of the 
Case (SOC) issued in November 2002.

4.  If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue an SSOC, which 
should contain notice of all relevant action taken on the claim, 
to include a summary of any evidence added to the record since the 
November 2002 SOC.  A reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant until 
he is otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 

VA FORM
JUN 2003 (RS) 
 4597
Page 2




